ORDER

PER CURIAM.
AND NOW, this 9th day of November 2012, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is set forth below.
(1) Whether the Commonwealth Court erred in affirming the trial court’s decision to set aside the upset tax sale on the basis that the bureau failed to provide certificates of mailing under 72 P.S. § 5860.602(E)(2) where the trial court made an express finding that the bureau mailed each tax payer a notice of tax sale on August 27, 2009 by first class mail, and the trial court’s finding is supported by substantial, undisputed evidence?